Case 2:20-cv-02713-GW-SHK Document 62 Filed 09/11/20 Page 1 of 5 Page ID #:1955



 1   Dale M. Cendali (admitted pro hac vice)
     dale.cendali@kirkland.com
 2   Joshua L. Simmons (admitted pro hac vice)
     joshua.simmons@kirkland.com
 3   Miranda Means (admitted pro hac vice)
     miranda.means@kirkland.com
 4   KIRKLAND & ELLIS LLP
     601 Lexington Avenue
 5   New York, NY 10022
     Tel. (212) 446-4800
 6   Fax (212) 446-4900
 7   Yimeng Dou (SBN 285248)
     yimeng.dou@kirkland.com
 8   N. Yvonne Stoddard (SBN 325321)
     yvonne.stoddard@kirkland.com
 9   KIRKLAND & ELLIS LLP
     555 South Flower Street, Suite 3700
10   Los Angeles, CA 90071
     Tel. (213) 680-8400
11   Fax (213) 680-8500
12   Attorneys for Defendants
13                        UNITED STATES DISTRICT COURT
14                      CENTRAL DISTRICT OF CALIFORNIA
15                       WESTERN DIVISION - LOS ANGELES
16   TERADYNE, INC.,              )              CASE NO. 2:20-cv-02713 GW (SHK)
17                                )
              Plaintiff,          )              DEFENDANTS’ NOTICE OF
18                                )              MOTION TO DISMISS
19   v.                           )              TERADYNE’S FIRST AMENDED
                                  )              COMPLAINT
20   ASTRONICS TEST SYSTEMS, INC. )
21   and ASTRONICS CORPORATION    )              First Amended Complaint Filed: August
                                  )              21, 2020
22            Defendants.         )
23                                )              Judge:          Judge George H. Wu
                                  )              Hearing Date:   November 5, 2020
24                                )              Time:           8:30 AM
25                                )              Courtroom:      9D
26
27
28

     DEFENDANTS’ NOTICE OF MOTION TO DISMISS         CASE NO.: 2:20-CV-02713 GW (SHK)
     TERADYNE’S FIRST AMENDED COMPLAINT
Case 2:20-cv-02713-GW-SHK Document 62 Filed 09/11/20 Page 2 of 5 Page ID #:1956



 1         PLEASE TAKE NOTICE that, pursuant to this Court’s August 27, 2020 Order
 2   (Dkt. 61), on November 5, 2020 at 8:30 a.m., in Courtroom 9D of the United States
 3   District Court for the Central District of California, at the United States Courthouse,
 4   located at 350 W. 1st Street, Los Angeles, CA 90012, based on the concurrently-filed
 5   memorandum of points and authorities and the previously filed declaration of David
 6   Burney (Dkt. 38), Defendants Astronics Test Systems, Inc. (“ATS”) and Astronics
 7   Corporation (“Astronics Corp.”) (collectively, “Astronics”) will and hereby do move
 8   the Court for an order dismissing certain claims in Plaintiff Teradyne Inc.’s
 9   (“Teradyne”) First Amended Complaint, Dkt. 58 (“FAC”), pursuant to Federal Rule of
10   Civil Procedure 12(b)(6), for the following reasons:
11         (1)    Teradyne has not alleged the knowledge by Astronics necessary to state a
12                claim for induced, contributory, or willful patent infringement, nor has it
13                alleged egregious misconduct as required to state a claim for willful
14                patent infringement;
15         (2)    Teradyne has not pleaded a claim of California unfair competition with
16                particularity;
17         (3)    Counts III (inducing breach of contract), IV (intentional interference with
18                contractual relations), V (intentional interference with prospective
19                economic advantage), and VII (violation of California unfair competition
20                law) are expressly and impliedly preempted by the Copyright Act and the
21                California Unified Trade Secret Act.1
22         Further, pursuant to Federal Rules of Civil Procedure 12(b)(2) and 12(b)(6),
23   Astronics respectfully moves to dismiss Astronics Corp. from this litigation for the
24   additional reasons that:
25         (1)    Teradyne has not adequately pleaded its claims against Astronics Corp., a
26                different entity from ATS; and
27
     1
28       The FAC does not contain a Count VI.
                                         1
     DEFENDANTS’ NOTICE OF MOTION TO DISMISS           CASE NO.: 2:20-CV-02713 GW (SHK)
     TERADYNE’S FIRST AMENDED COMPLAINT
Case 2:20-cv-02713-GW-SHK Document 62 Filed 09/11/20 Page 3 of 5 Page ID #:1957



 1            (2)      This Court lacks personal jurisdiction over Astronics Corp.
 2            For the Court’s convenience, Astronics provides the following chart
 3   summarizing each of the bases for dismissal of each of Teradyne’s claims:
 4    Count    Claim                             Failure to State a   Preemption   Failure to State a Claim
                                                 Claim                             and Personal Jurisdiction
 5                                                                                 as to Astronics Corp.
      I        Infringement of U.S. Patent No.
 6             7,395,479
               • Direct Infringement                                               
 7             • Induced infringement                                             
               • Contributory infringement                                        
 8             • Willful infringement                                             
      II       Copyright Infringement                                              
 9    III      Inducing Breach of Contract                                        
      IV       Intentional Interference with                                      
10             Contractual Relations
      V        Intentional Interference with                                      
11             Prospective Economic
               Advantage
12    VII      Violation of California Unfair                                    
               Competition Law
13
14            This motion is made following a conference of counsel pursuant to Local Rule
15   7-3, which took place on September 3, 2020. Counsel for the parties conferred
16   regarding the grounds on which Astronics now moves to dismiss. After the parties’
17   meet-and-confer, Teradyne confirmed that its requests for statutory damages and
18   attorney’s fees based on its copyright infringement claim were added to the FAC in
19   error. As Teradyne is not seeking those remedies, its requests for statutory damages
20   and attorney’s fees based on copyright infringement should also be dismissed.
21            As the parties were unable to reach an informal resolution as to the remaining
22   issues on which Astronics now moves to dismiss, Astronics had no alternative but to
23   file this Motion. Moreover, as Teradyne was aware of the grounds for this Motion
24   and the futility of its claims, especially in view of this Court’s prior dismissal of
25   similar claims in Teradyne’s original complaint (Dkt. 53), but nevertheless chose to
26   proceed with its FAC as filed, Astronics respectfully requests dismissal with
27   prejudice.
28
                                         2
     DEFENDANTS’ NOTICE OF MOTION TO DISMISS                          CASE NO.: 2:20-CV-02713 GW (SHK)
     TERADYNE’S FIRST AMENDED COMPLAINT
Case 2:20-cv-02713-GW-SHK Document 62 Filed 09/11/20 Page 4 of 5 Page ID #:1958



 1   DATED: September 11, 2020     /s/ Dale M. Cendali
 2                                 Dale M. Cendali (admitted pro hac vice)
                                   dale.cendali@kirkland.com
 3                                 Joshua L. Simmons (admitted pro hac vice)
 4                                 joshua.simmons@kirkland.com
                                   Miranda Means (admitted pro hac vice)
 5                                 miranda.means@kirkland.com
 6                                 KIRKLAND & ELLIS LLP
                                   601 Lexington Avenue
 7                                 New York, NY 10022
 8                                 Tel. (212) 446-4800
                                   Fax (212) 446-4900
 9
10                                 Yimeng Dou (SBN 285248)
                                   yimeng.dou@kirkland.com
11
                                   N. Yvonne Stoddard (SBN 325321)
12                                 yvonne.stoddard@kirkland.com
                                   KIRKLAND & ELLIS LLP
13
                                   555 South Flower Street, Suite 3700
14                                 Los Angeles, CA 90071
                                   Tel. (213) 680-8400
15
                                   Fax (213) 680-8500
16
                                   Attorneys for Defendants
17
18
19
20
21
22
23
24
25
26
27
28
                                         3
     DEFENDANTS’ NOTICE OF MOTION TO DISMISS     CASE NO.: 2:20-CV-02713 GW (SHK)
     TERADYNE’S FIRST AMENDED COMPLAINT
Case 2:20-cv-02713-GW-SHK Document 62 Filed 09/11/20 Page 5 of 5 Page ID #:1959



 1                             CERTIFICATE OF SERVICE
 2         I HEREBY CERTIFY that a true and correct copy of the foregoing
 3   DEFENDANTS’ NOTICE OF MOTION TO DISMISS TERADYNE’S FIRST
 4   AMENDED COMPLAINT was filed electronically on this 11th day of September,
 5   2020, and therefore served electronically upon counsel of record.
 6
 7                                          /s/ Dale M. Cendali
                                            Dale M. Cendali
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     CERTIFICATE OF SERVICE                          CASE NO.: 2:20-CV-02713 GW (SHK)
